DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 4 recites the limitation "the forming tube support" in line 5.  There is insufficient antecedent basis for this limitation in the claim. Claim 2 introduces “a forming tube support” but claim 4 does not depend from claim 2. 
Claims 5-7 depend from a rejected claim, incorporate the indefinite language though dependency, and are rejected for the same reasons as the base claim. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the 

Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Keim et al. [DE10027581, machine translation provided and cited to, “Keim”] in view of Terminella et al. [US5746043, “Terminella”].
Keim discloses a device (tubular bag machine) for producing tubular bags sealed on multiple sides (paragraphs 0001, 0028), the device comprising a forming shoulder (2) for deforming a plane film web into an envelope web (paragraph 0028; Figure 1); a forming tube (3) which is surrounded by the envelope web (paragraph 0028; Figure 1); and a longitudinal seal former (guide tube 6 and sealing jaws 12 and 15) which surrounds the forming tube (3) and which has a film guide (6) for forming film overlap areas extending in the transport direction of the film web and which comprises a heat sealer (12 and 15) for forming longitudinal sealed seams in the film overlap areas (Figure 3; paragraphs 0030, 0032-33); the forming tube (3) having, adjacent to a forming shoulder (2) outlet, a number of fins (9) for forming the film overlap areas; the number of fins (9) corresponding to the number of longitudinal sealed seams, and the film guide (6) having first and second film guide elements (11 and 13, portions of 6 as shown in Figure 3) each of which is associated with one of the fins (9) each fin being disposed between a first and a second film guide element (11 and 13) in such a manner that a double guide gap is formed (Figure 3; paragraph 0030, 0032-33). 
Keim discloses first and second film guide elements (11 and 13 of 6); but does not disclose the elements as independently adjustable of each other in terms of their position relative to the fin. 

It would have been obvious to one of ordinary skill in the art at the time of invention to modify the device of Keim by including guide elements that can reciprocate into and out from the flange as taught by Terminella in order to allow for adjustment for various thicknesses of film material and to ensure the reliable creation of a seal on either side of the fin. 
Claims 2-7 are rejected under 35 U.S.C. 103 as being unpatentable over Keim, Terminella, and further in view of Tinivella [EP1609720].
Keim as modified discloses a device. Applicant is referred to paragraph 5 for a detailed discussion of Keim as modified. Keim discloses film guide elements (11 and 13) on either side of a fin, and Terminella discloses making the platens on either side of the fin adjustable into and out from the fin.  
With respect to claim 2, Keim discloses a first film guide element, but doesn’t disclose the first guide element (11 of 6) being disposed on a bracket which is disposed displaceable in at least an axial direction on the forming tube support.  Tinivella discloses a device, the device includes the first film guide elements (23) are disposed on a forming tube support (13), the first film guide elements (23) being disposed on a 
With respect to claim 3, Tinivella discloses the first film guide elements (23) are disposed displaceable in at least one axial direction on the bracket (in a horizontal direction extending in the same direction as the two cylindrical elements between 20 and 23; see Figure 1). 
With respect to claim 4, Keim discloses a second film guide element, but does not disclose the structure recited in claim 4. Tinivella discloses a device, the device includes second film guide elements (22) that are disposed on the longitudinal seal former, which is connected to the forming tube support (13), the second film guide elements each being disposed on a sealing ridge (edges of 22) of the longitudinal seal former (Figure 1; paragraph 0015). It would have been obvious to one of ordinary skill in the art at the time of invention to modify the device of Keim by including the adjustable structures as taught by Tinivella in order to ensure the adjustability of the device as well as the stability of a known and working structure.
With respect to claim 5, Tinivella discloses wherein in order for the second film guide elements (22) to be displaceable the sealing ridges of the longitudinal seal former (edges of 22) are disposed displaceable on the longitudinal seal former (22) (Figure 1).

With respect to claim 7, Tinivella discloses wherein the sealing ridges (of 22) are disposed displaceable on a first axis in a positioning plane (horizontal) perpendicular to the transport direction of the film web (vertical) and the sealing ridge support is disposed displaceable on a second axis perpendicular to the first axis (Figure 1). 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL MCNALLY whose telephone number is (571)272-2685.  The examiner can normally be reached on M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Orlando can be reached on 571-270-5038.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/DANIEL MCNALLY/Primary Examiner, Art Unit 1746                                                                                                                                                                                                        



DPM
March 25, 2021